TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00303-CR


James Thomas LaPointe, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
NO. 03-111-K368, HONORABLE BURT CARNES, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant James Thomas La Pointe seeks to appeal a denial of his motion to
recuse in a habeas proceeding.  The trial court's denial of this motion cannot be appealed as an
interlocutory order.  See Tex. R. Civ. P. 18a(f) (denial of motion to recuse is reviewed on appeal
from final judgment); Arnold v. State, 853 S.W.2d 543, 544 (Tex. Crim. App. 1993) (civil rule
governing recusal motions applies in criminal cases).  Accordingly, this appeal is dismissed for want
of jurisdiction.
						___________________________________________
						Diane M. Henson, Justice
Before Chief Justice Jones, Justices Puryear and Henson
Dismissed for Want of Jurisdiction
Filed:   June 16, 2009
Do Not Publish